Voorhies, J.
The appellants ask the reversal of the judgment of forfeiture of the bond signed by them, as sureties of Robert Fuller, on the ground that there is no offence charged in the indictment.
The prisoner is charged with the offence of “ unlawfully and feloniously harboring and concealing a negro man slave, named Nelson, then and there being the property of John B. Benford, the said negro man slave then and there being a runaway slave, and he, the said Robert Fuller, then and there knowing the said negro man slave, Nelson, to be a runaway slave, as aforesaid, to the great damage of him, the said John B. Benford,” &c.
The statute punishing the offence charged in the foregoing count of the indictment is not repealed by the Act of 1855, relative to crimes and offences. See State v. Marion Fuller, ante, p. 667; Acts 1819, p. 64.
Judgment affirmed.